   Case 4:19-cv-00532-O Document 44 Filed 09/03/20                 Page 1 of 7 PageID 888



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

                                                )
 VITA NUOVA Inc.,                               )
                                                )
               Plaintiff                        )   Case No. 4:19-cv-00532-O
                                                )
       v.                                       )
                                                )
 ALEX M. AZAR II, in his official capacity      )
 as Secretary of Health and Human               )
 Services, et al.                               )
                                                )
               Defendants.                      )
                                                )


                     ANSWER TO SECOND AMENDED COMPLAINT

       Defendants, Alex Azar II, in his official capacity as Secretary of Health and Human

Services, and the United States of America, hereby answer Plaintiff’s Second Amended

Complaint as follows:

       The introductory paragraphs of Plaintiff’s Second Amended Complaint contain Plaintiff’s

characterization of this action; argument and conclusions of law; and allegations that are restated

elsewhere in Plaintiff’s Second Amended Complaint. Thus, no response is required. To the

extent a response is deemed necessary, Defendants incorporate their responses below to the

numbered paragraphs in Plaintiff’s Second Amended Complaint.

       1.      The allegations in this paragraph consist of a legal conclusion to which a response

is not required.

       2.      The allegation in this paragraph consists of a legal conclusion to which a response

is not required.

       3.      Admitted.
   Case 4:19-cv-00532-O Document 44 Filed 09/03/20                   Page 2 of 7 PageID 889



       4.      Admitted.

       5.      Admitted.

       6.      This paragraph contains Plaintiff’s characterization of the Title X program, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendants deny any characterization of the Title X statute, which speaks for itself,

and respectfully refer the Court to the statute for a complete and accurate statement of its

contents.

       7.      This paragraph contains Plaintiff’s characterization of the Title X program, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendants deny any characterization of the Title X statute, which speaks for itself,

and respectfully refer the Court to the statute for a complete and accurate statement of its

contents.

       8.      Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in the first sentence of this paragraph. The allegations in the second

sentence of this paragraph are denied.

       9.      This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited

statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       10.     This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited



                                                  2
   Case 4:19-cv-00532-O Document 44 Filed 09/03/20                   Page 3 of 7 PageID 890



statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       11.     This paragraph contains argument, conclusions of law, and Plaintiff’s

characterization of 42 U.S.C. § 300a-7, not allegations of fact, and thus no response is required.

To the extent a response is deemed necessary, Defendants deny any characterization of the cited

statute, which speaks for itself, and respectfully refer the Court to the statute for a complete and

accurate statement of its contents.

       12.     Defendants lack sufficient knowledge or information to form a belief about the

truth of the allegations in this paragraph.

       13.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph, except to state that the Defendants lack sufficient

knowledge or information to form a belief about the truth of the factual premise concerning Vita

Nuova’s religious beliefs.

       14.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph.

       15.     To the extent this paragraph consists of factual allegations, Defendants lack

sufficient knowledge to form a belief about the truth of such allegations. To the extent that the

remainder of this paragraph contains only argument and conclusions of law, not allegations of

fact, no response is required; to the extent a response is deemed necessary, Defendants deny the

remainder of this paragraph.




                                                  3
   Case 4:19-cv-00532-O Document 44 Filed 09/03/20                    Page 4 of 7 PageID 891



       16.     This paragraph contains only argument and conclusions of law, not allegations of

fact, and thus no response is required. To the extent a response is deemed necessary, Defendants

deny the allegations in this paragraph.

       17.     This paragraph consists only of Plaintiff’s demand for relief, to which no response

is required. To the extent a response is deemed necessary, Defendants deny the allegations

contained in the demand for relief and further aver that Plaintiff cannot establish that it is entitled

to the requested relief or any other relief or that certification of the proposed class is appropriate.

       18.     This paragraph contains only Plaintiff’s characterization of this action, not

allegations of fact, and thus no response is required.

       19.     This paragraph contains only Plaintiff’s description of the putative class, not

allegations of fact, and thus no response is required. To the extent a response is deemed

necessary, Defendants admit that Plaintiff has accurately described the scope of the class it asks

the Court to certify, but Defendants deny that class certification would be appropriate.

       20.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

       21.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

       22.     This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.




                                                   4
   Case 4:19-cv-00532-O Document 44 Filed 09/03/20                     Page 5 of 7 PageID 892



          23.    This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

          24.    This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required. To the extent a response is deemed necessary, Defendants deny

the allegations in this paragraph.

          25.    This paragraph consists only of Plaintiff’s demand for relief, to which no response

is required. To the extent a response is deemed necessary, Defendants deny the allegations

contained in the demand for relief and further aver that Plaintiff is not entitled to the requested

relief or any other relief.

                                             DEFENSES

          1.     This Court lacks subject matter jurisdiction over this action.

          Defendants reserve the right to assert additional defenses during the pendency of this

action.

          Defendants hereby deny all allegations in Plaintiff’s Second Amended Complaint not

expressly admitted.




 Dated: September 2, 2020                              Respectfully submitted,

                                                       ETHAN P. DAVIS
                                                       Acting Assistant Attorney General

                                                       ERIN NEALY COX
                                                       United States Attorney

                                                       MICHELLE BENNETT
                                                       Assistant Branch Director



                                                   5
Case 4:19-cv-00532-O Document 44 Filed 09/03/20       Page 6 of 7 PageID 893




                                        /s/ Bradley P. Humphreys
                                       BRADLEY P. HUMPHREYS
                                       DANIEL RIESS
                                       Trial Attorneys
                                       U.S. Department of Justice
                                       Civil Division
                                       1100 L Street, NW
                                       Washington, D.C. 20005
                                       Telephone: (202) 305-0878
                                       Fax: (202) 616-8460
                                       Email: Bradley.Humphreys@usdoj.gov

                                       Counsel for Defendants




                                   6
Case 4:19-cv-00532-O Document 44 Filed 09/03/20   Page 7 of 7 PageID 894
